DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3 April 2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010260769.2 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because throughout the instant specification, various formulas/equations are listed, however, in all instances the equation/formula text is blurry and/or out of focus, obscuring details of the variables.  In addition, the sole drawing in the application needs to be designated as “Fig. 1” or “Figure 1” under “BRIEF DESCRPTION OF THE DRAWINGS.” Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The abstract exceeds 150 words in length.  
Appropriate correction is required.



Drawings
The drawings are objected to because the sole Figure in the application is not designed as “Fig. 1” or “Figure 1.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  As indicated in the objection to the instant specification above, all the equations/formulas employed are blurry and/or out of focus, obscuring details regarding the variables therein.  Appropriate correction is required.  In addition, claim 3 recites “can be” regarding obtaining bottomhole pressure and average pressure, which potentially definite issues, since the limitations following the claims are not formally part of the claim.  The Examiner suggests Applicant remove “can be” and employ direct and positive claim language ensuring any steps following the language are included in the claim.
Allowable Subject Matter
Claims 1-3 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to teach or disclose the claimed invention recited in instant independent claim 1, in particular, wherein the influence/effects of liquid loading in a gas well is evaluated based on the recited variables/parameters that are measured and subsequently employed in the pseudo-pressure formula/equation recited and the equation/formula of determining when “no liquid loading” is determined with its associated measured/determined variables/parameters.  The closest prior art reference is U.S. 9,638,001 to Veeken et al., which acknowledges problems/issues with liquid loading in gas wells, however, fails to disclose the claimed limitations of claim 1.










Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the specification, drawings and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861